Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4, line 5 recites the limitation, “spherical pushing members”.  It is unclear if these pushing members are included with, or exclusive of the previously recited pushing member.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleveland, US 4,433,934.  Cleveland discloses an inner joint member (20) for a constant velocity universal joint, comprising: 
a power transmission shaft (10) coupled to the inner joint member so as to allow torque transmission therebetween, and 
a mounting and dismounting mechanism configured to mount and dismount the power transmission shaft to and from the inner joint member,
wherein the mounting and dismounting mechanism comprises:

a snap ring (44), which is mounted inside the tubular member, and is capable of being reduced in diameter;
a pushing member (30), which is arranged on a radially outer side of the snap ring so as to be movable in a radial direction; and
an annular member (26), which is arranged on an outer peripheral surface of the tubular member so as to be movable in an axial direction, 
wherein the pushing member that is exposed from the outer peripheral surface of the tubular member (col. 4, lines 40-45) along with movement of the annular member in the axial direction is moved in the radial direction so that the snap ring is mountable to and dismountable from the power transmission shaft (col. 3, lines 58-66).
Cleveland discloses at col. 1 that the inner joint member (20) is power takeoff yoke.  Such a yoke is typically included in constant velocity universal joint that includes an outer member and torque transmission members that allow angular displacement.  See also item 6a below.

Allowable Subject Matter
Claims 2, 3 & 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook, US 5,964,664 discloses that yokes used for power takeoff (col. 1, line 15) are commonly used in constant velocity universal joints (col. 2, lines 9-11) comprising an inner joint member (20), which is configured to transmit torque between the inner joint member and an outer joint member (20) through intermediation of torque transmission members (22) while allowing angular displacement.
Each of Trotter, Eller and Kress discloses a mounting and dismounting mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679